Citation Nr: 1631941	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969 in the United States Air Force.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has contended that his muscular sclerosis first manifested during service when he began experiencing burning pain in his right leg.  His service treatment records indicate that he complained of right leg pain in March 1966.  It was noted that he had injured his right leg three years previously and had cellulitis.  Anterior tibial compartment syndrome, shin splints, and osteoid ostema were considered, but a definite diagnosis was not confirmed.  X-rays and laboratory testing were negative except for an April 1966 X-ray that showed a small area of periosteal reaction medially in the area of the tendinosis.  

Alternatively, the Veteran has contended that his muscular sclerosis is a result of the Epstein-Barr virus, which he contracted during service.  His service treatment records indicate that he was hospitalized with infectious mononucleosis in June 1967.

During the Board hearing, the Veteran stated that he was diagnosed with multiple sclerosis in the early 1990s by a private facility in Sarasota, Florida.  See Hrg. Tr. at 9.  However, VA treatment records indicate that a diagnosis of multiple sclerosis was not confirmed until 2010.  To date, the Veteran's private treatment records from the 1990s have not been obtained.  Therefore, a remand is required so that an attempt can be made to secure them.  

The Board notes that a VA medical opinion was obtained in July 2010; however, additional evidence has since been submitted.  Therefore, a remand is also required for an additional medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his multiple sclerosis, to include the private facility in Sarasota, Florida, that treated him the 1990s.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records, including from the Bay Pines and Tampa VA Medical Centers.  

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a VA examiner for an opinion as to the nature and etiology of his multiple sclerosis.  If possible, the opinion should be obtained by a neurologist.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his multiple sclerosis first manifested during service when he began experiencing burning pain in his right leg.  Alternatively, he has contended that his multiple sclerosis was caused by the Epstein-Barr virus, which he contracted during service.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After reviewing and considering the Veteran's pertinent medical history and lay statements regarding his reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that multiple sclerosis manifested during active service, manifested within seven years of active service, or is otherwise causally or etiologically related to his active service.  In so doing, he or she should specifically address the Veteran's contentions that his current multiple sclerosis is related to the burning pain in his right leg during service, as well as the Epstein-Barr virus that he contracted in service.

In providing this opinion, the examiner should discuss prior medical opinions of record, including from the July 2010 VA examiner, Dr. H. (initials used to protect privacy), and Dr. B.  The examiner should also discuss the Internet article submitted by the Veteran, which indicates a possible relationship between the Epstein-Barr virus and muscular sclerosis.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




